 Case 2:16-cv-06223-DRH-ST Document 73 Filed 03/16/21 Page 1 of 2 PageID #: 2948




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
NATIONWIDE SALES AND SERVICES INC.                                     ORDER ADOPTING REPORT
and IMIG, INC.,                                                        AND RECOMMENDATION
                                    Plaintiffs,                        2:16-cv-6223 (DRH) (ST)
 - against -
STEEL CITY VACUUM COMPANY, d/b/a Steel
City Vacuum Company Inc.
                                     Defendant.
-------------------------------------------------------------------X

   HURLEY, Senior District Judge:

            Presently before the Court is the Report and Recommendation of Magistrate

   Judge Steven Tiscione, dated February 16, 2021 (the “R&R”) [DE 72], recommending

   that the Court grant Plaintiffs Nationwide Sales and Services Inc. and IMIG, Inc.’s

   (together, “Plaintiffs”) motion for judgment on the pleadings against Defendant Steel

   City Vacuum Company (“Defendant”). More than fourteen (14) days have passed

   since service of the R&R and no objections have been filed.

            Pursuant to 28 U.S.C. § 636(b) and Federal Rule Civil Procedure 72, this Court

   has reviewed the R&R for clear error.                       Plaintiffs’ motion for judgment on the

   pleadings        addressed         (i) Defendant’s          two     counterclaims   which     “sought

   unenforceability of [Plaintiffs’ patents] due to patent misuse” 1 and (ii) Defendant’s

   assertion “that this matter is an exceptional case” entitling Defendant “to an award

   of attorneys’ fees incurred in connection with this action.” R&R at 2. Judge Tiscione



   1     Defendant had originally asserted four counterclaims. [DE 22]. At the time of
   the R&R, only two remained; the others were previously dismissed via stipulation.
   See Stipulation, Order & Certification Pursuant to Fed. R. Civ. P. 54(b) [DE 62].


                                                     Page 1 of 2
Case 2:16-cv-06223-DRH-ST Document 73 Filed 03/16/21 Page 2 of 2 PageID #: 2949




 found that (i) “any alleged [patent] misuses ha[d] already been purged,” meaning that

 Defendant’s “claims for unenforceability no longer provide grounds for relief,”

 (ii) Plaintiffs were “not required to challenge [Defendant’s] exceptional case

 allegation” in their motion, and (iii) no precedent supported denying “the appropriate

 dismissal of a misuse [counterclaim]” so Defendant may take discovery “in support of

 a future motion for attorneys’ fees.” R&R at 7, 9, 10.

       Having found no clear error, the Court concurs in both the R&R’s reasoning

 and its result. Accordingly, this Court adopts the February 16, 2021 R&R of Judge

 Tiscione as if set forth herein. Plaintiffs’ motion for judgment on the pleadings as to

 Defendant’s patent misuse counterclaims is GRANTED.


 SO ORDERED.


 Dated: Central Islip, New York                s/ Denis R. Hurley
        March 16, 2021                         Denis R. Hurley
                                               United States District Judge




                                      Page 2 of 2
